Citation Nr: 1452300	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to herbicide exposure.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to August 1971 and from January 1974 to June 1986, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed, and additional evidence has been received.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran served on land in the Republic of Vietnam during the Vietnam era; it is presumed he was exposed to herbicides by virtue of such service.  

2. The Veteran has an established diagnosis of type 2 diabetes mellitus.  

3. The Veteran's bilateral hearing loss is related to his service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for type 2 diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).  

2. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Type 2 Diabetes Mellitus

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of nonexposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore, inland ("brown water"") waterways, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  If such a Veteran has an enumerated disease associated with herbicide exposure (e.g., type 2 diabetes), that disease shall be considered to have been incurred in or aggravated by such service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

VA and private treatment records show that the Veteran has type 2 diabetes mellitus.  At the July 2014 hearing, the Veteran testified that on July 9-10, 1970, he went ashore in Vietnam while at port in Da Nang during a summer training program as a U.S. Naval Academy Midshipman aboard the U.S.S. Vancouver.  Buddy statements from B.B. (who was also on the list of Midshipmen aboard the U.S.S. Vancouver) and M.M. indicate that they observed the Veteran onboard the U.S.S. Vancouver during July 1970, the vessel was docked pier-side at Da Nang, Republic of Vietnam, and that a Midshipmen contingent disembarked to My Khe Beach on approximately July 9-10, 1970.  

The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal.  His US Naval Academy scholastic record indicates that he completed summer-at-sea training in 1970-1971, and a list of Midshipmen assigned to the U.S.S. Vancouver includes the name of the Veteran and B.B.  Deck logs from the U.S.S. Cleveland and U.S.S. Vancouver show that the ships traveled in convoy and were moored at a pier Da Nang, Vietnam on July 9-10, 1970, and a personnel diary from the U.S.S. Cleveland shows that Midshipmen disembarked from that ship on July 9, 1970.  Furthermore, VA's Agent Orange Ships List indicates that the U.S.S. Vancouver conducted numerous amphibious troop beach landings with smaller "mike boats" in the area of Da Nang from August 1966 through 1971.  Finally, a May 2012 response from the Defense Personnel Records Information Retrieval System indicates that the U.S.S. Vancouver arrived in Da Nang on July 9, 1970, commenced loading for a retrograde lift to the United States, and departed July 10.

The Veteran's testimony and statements, and the statement from B.B. are consistent with the documentation of record regarding the history of the U.S.S. Vancouver.  Notably, the personnel diary of the U.S.S. Cleveland does not corroborate that the Veteran actually disembarked from the U.S.S. Vancouver, and the list of Midshipmen aboard the U.S.S. Vancouver does not indicate that M.M. was aboard.  However, resolving all remaining doubt in the Veteran's favor, as required by the law (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds that service connection for type 2 diabetes mellitus on a presumptive basis (as a disease associated with herbicide exposure under 38 U.S.C.A. § 1116) is warranted.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran alleges that his current bilateral hearing loss is related to noise exposure in service.  It is not in dispute that he has a hearing loss disability, as April 2008 and October 2014 private treatment records show a bilateral hearing loss disability by VA standards.  The Veteran asserts that he had noise exposure in service from working as a helicopter aviator, being exposed to jet noise, and working in a supply depot.  His service personnel records show that he completed naval flight training, logged flight time as a helicopter aviator, conducted search and rescue operations, directed public works and utilities projects, and was awarded the Air Medal during his service in the Navy and Coast Guard (and their Reserve components).  Therefore, it may be reasonably conceded that by virtue of his duties in service, he was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service/noise trauma therein.  

The competent evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is in the September 2009 and October 2014 opinions of Dr. B.C., a private doctor of osteopathic medicine, and the March 2009 VA examiner's opinion.  Dr. B.C. opined that audiometry was "consistent with noise induced type of hearing loss" and that "he has history of noise exposure in Military and despite the fact according to his history he had normal hearing at time of discharge, it ma[y] take years for any acoustic trauma to express itself on testing."  In contrast, the March 2009 VA examiner opined that "the hearing loss is less likely than not to be a result of military noise exposure."  The examiner explained that a review of the Veteran's claims file found that he had normal hearing throughout his military career, and on the last hearing test in 1995 hearing was within normal limits.  Although both opinions are premised on the fact that the Veteran had hearing within normal limits when he separated from service, Dr. B.C.'s opinion points to delayed onset of hearing loss due to noise trauma in service.  The Board observes that absence of a hearing loss disability in service does not preclude service connection for such disability if the evidence of record shows that a hearing loss disability first noted after service is related to noise trauma therein (or is otherwise etiologically related to service).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Significantly, the VA examiner's opinion does not refute, or even address, the Veteran's allegation of delayed onset hearing loss.  Consequently, the Board finds the March 2009 VA examiner's opinion inadequate.   As the opinion of Dr. B.C. expresses familiarity with the Veteran's medical history and includes supporting rationale that addresses the allegations of delayed onset, the Board finds that opinion probative, and finds it persuasive.  Accordingly, all of the criteria for establishing service connection for bilateral hearing loss are met. 


ORDER

Service connection for type 2 diabetes mellitus is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  


Department of Veterans Affairs


